Approval of Minutes of previous sitting
The Minutes of the sitting of Thursday 30 November 2006 have been distributed.
Are there are any comments?
(NL) Mr President, as you will remember and as is also evident from the Minutes, we held the debate on World AIDS Day and Europe's measures in this field on Thursday, which featured the issue of the Global Health Fund and funding. In the debate with the Commission, it became apparent that Parliament was extremely anxious about the lack of funding; the reason why it quizzed the Commission about the development instrument - which will be the subject of tomorrow's debate - was that this instrument was at risk of being looted in favour of the Global Health Fund, with the risk of the same mistake being made twice.
I can inform you that we in the Committee on Development received a letter from the Commission on 3 December in which it still pledges to get the funds for the Global Health Fund from the European Development Fund and to leave the programming of the thematic section of the development instrument alone. We will continue this debate tomorrow, but it is good to make a mental note of this.
I am sorry, Mr Van den Berg, but I do not understand how what you have said relates to the Minutes of the sitting.
Are you suggesting any amendment of the Minutes?
(NL) No, Mr President, I have no comments regarding the content of the Minutes.
You have indulged in a little parliamentary filibustering, but what is done is done, there is nothing we can do about it now. It will be recorded in the Minutes, of course.
(The Minutes of the previous sitting were approved)